Exhibit 10(g)

DEFERRED STOCK UNIT AWARD AGREEMENT

(with related Dividend Equivalent Rights)

(Canadian Directors)

Tim Hortons Inc.

[Date]

THIS AGREEMENT, made effective as of the      day of             , 20     (the
“Effective Date”), is between Tim Hortons Inc., a Delaware corporation (the
“Company”), and                      (the “Grantee”) (collectively, the
“Parties”).

WHEREAS, the Company has adopted the Tim Hortons Inc. Non-Employee Director
Deferred Stock Unit Plan (the “Plan”) in order to provide an additional
incentive to non-employee directors of the Company; and

WHEREAS, pursuant to Section 4 of the Plan, the Company may grant, from
time-to-time, to the Grantee Elective DSUs, Formula DSUs, Voluntary Formula DSUs
and Discretionary DSUs (all as defined in the Plan and collectively referred to
herein as “DSUs” or, individually, a “DSU”) with related Dividend Equivalent
Rights; and

WHEREAS, each grant of DSUs shall be evidenced by this Agreement, which
(together with the Plan), describes all the terms and conditions of the
respective DSU grant.

NOW, THEREFORE, the Parties agree as follows:

 

1 Award.

1.1 The Company hereby grants to the Grantee awards (the “Awards”) of the number
of Formula DSUs, Voluntary Formula DSUs, Elective DSUs and Discretionary DSUs as
set out on Schedule A hereto with an equal number of related Dividend Equivalent
Rights on the date(s) of grant (each, a “Grant Date”) set forth on Schedule A.
Grants of DSUs are subject to certain administrative determinations to be made
by the Human Resource and Compensation Committee of the Company (the
“Committee”) from time-to-time, which are described on Schedule A and which,
unless otherwise specified on Schedule A, shall apply in respect of all existing
and future Awards; provided that no such administrative determination will
impair the rights of the Grantee without the consent of the Grantee, except as
may be permitted pursuant to Section 11 of this Agreement. Each DSU shall have
the value of one share of Company’s common stock, par value U.S.$0.001 per share
and any other securities into which such share is changed or for which such
share is exchanged (“Share”). Distributions and payments for DSUs and Dividend
Equivalent Rights shall be made in accordance with the terms of Section 5 and 6
hereof, respectively. The DSUs and related Dividend Equivalent Rights granted
pursuant to the Awards shall be subject to the execution and return of this
Agreement by the Grantee. On a quarterly basis, the Company will deliver to the
Grantee an updated Schedule A setting out the total number of DSUs that have
been granted to the Grantee under the Plan and pursuant to this Agreement from
the Effective Date to the date of such Schedule. Grantee shall be deemed to have
(i) accepted and agreed to the terms and conditions of the Awards and other
information described on the Schedule and (ii)



--------------------------------------------------------------------------------

confirmed their agreement and acknowledgment that the terms of this Agreement
continue to comply in full force and effect to all such future Awards, unless
Grantee notifies the Company within 15 business days after receipt of the
respective quarterly Schedule A.

1.2 Each Dividend Equivalent Right represents the right to receive an amount in
respect of all of the cash dividends or other distributions that are or would be
payable with respect to the number of DSUs held by the Grantee if the DSUs were
Shares. The cash value attributable to Dividend Equivalent Rights shall be
deferred and converted into additional DSUs based on the Fair Market Value of a
Share on the date such dividend is paid. “Fair Market Value” or “FMV” on any
date shall be equal to the mean of the high and low prices at which Shares are
traded on the Toronto Stock Exchange on such date or the mean of the high and
low prices at which the Shares are traded on the New York Stock Exchange, as
designated by the Committee and set out on Schedule A hereto. Any additional
DSUs granted pursuant to this Section shall be subject to the same terms and
conditions applicable to the DSU to which the Dividend Equivalent Right relates,
including, without limitation, the restrictions on transfer, forfeiture, vesting
and payment provisions contained in Sections 2 through 5, inclusive, of this
Agreement. In the event that a DSU is forfeited pursuant to Section 5 hereof,
the related Dividend Equivalent Right shall also be forfeited.

1.3 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

 

2 Restrictions on Transfer.

The DSUs and Dividend Equivalent Rights granted pursuant to this Agreement may
not be sold, transferred or otherwise disposed of and may not be pledged or
otherwise hypothecated.

 

3 Vesting.

All DSUs and accompanying Dividend Equivalents Rights granted hereunder shall
vest upon the Grantee’s separation from service. “Separation from service” shall
occur on the earliest date on which both the following conditions have been met:
(i) the Grantee has ceased to be employed by the Company or any of its
Subsidiaries for any reason whatsoever and (ii) the Grantee is not a member of
the Board of Directors of the Company or any of its Subsidiaries.

 

- 2 -



--------------------------------------------------------------------------------

4 Effect of Change of Shares Subject to the Plan

In the event of a Change in Capitalization (as defined in the Tim Hortons Inc.
2006 Stock Incentive Plan (the “2006 Stock Plan”)), the Committee shall
conclusively determine the appropriate adjustments, if any, to the Grantee’s
outstanding DSUs. If adjustments are to be made, they shall be made in the same
manner as adjustments are made to awards that are outstanding under the 2006
Stock Plan. Adjusted DSUs shall remain subject to the same conditions that were
applicable to the DSUs prior to the adjustments, provided that, notwithstanding
the foregoing, any adjustment to a DSU shall be on the basis that the amounts
payable under such DSU shall continue to depend on the FMV of the Shares of the
Company, or a corporation related thereto, at a time within the period beginning
one year before the Grantee’s separation from service and ending at the time of
receipt of payment.

 

5 Distributions.

All DSUs granted to Grantee under the Agreement shall be paid out as soon as
administratively possible following separation from service (and in any event no
later than December 31 of the year following the year in which the Grantee’s
separation from service occurs), unless the Grantee has filed an election no
later than December 31 of the year before the year in which a particular grant
is made, to have such payment made at the end of the first calendar year
commencing after the Grantee’s separation from service. Notwithstanding the
foregoing, and for greater certainty, Formula DSUs (not including Voluntary
Formula DSUs or Elective DSUs) and, unless otherwise set out on Schedule A
hereto with respect to a specific Award, Discretionary DSUs, shall be forfeited
and no payment shall be made in respect thereof if the Grantee’s separation from
service is as a result of a termination due to the commission of an act of fraud
or intentional misrepresentation or an act of embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any of its Subsidiaries.

 

6 Payment.

All DSUs shall be paid in cash based on the Fair Market Value of a Share on the
date of the Grantee’s separation from service in accordance with the
administrative determinations made by the Committee from time-to-time regarding
the payments of DSUs upon settlement, which shall be noted on Schedule A from
time-to-time, as applicable. Notwithstanding the foregoing, the Company shall be
entitled to withhold and/or deduct any and all amounts required to be withheld
from any payment hereunder on account of taxes or other governmental charges.

 

7 Execution of the Award

The grant of the DSUs and Dividend Equivalent Rights to the Grantee pursuant to
the Awards shall be conditional upon the Grantee’s execution and return of this
Agreement to the Company or its designee (including by electronic means, if so
provided) no later than                     .

 

- 3 -



--------------------------------------------------------------------------------

8 No Right to Continued Service.

Nothing in this Agreement or the Plan shall confer upon the Grantee any right to
continuance of service as a Board member or otherwise as an employee of the
Company or any of its Subsidiaries.

 

9 Residency of Grantee

The Grantee represents and warrants to the Company that the Grantee is a
resident of Canada for Canadian and U.S. income tax purposes and the Grantee
hereby agrees to notify the Company within 15 business days of any change in the
Grantee’s residency for such purposes.

 

10 Grantee Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. In the event of a conflict
between the terms of the Plan and the terms of this Agreement, the terms of the
Plan will govern.

In the event of a separation of service as a result of the death or disability
of the Grantee, the payment in respect of the DSUs held by the Grantee shall be
made to the Grantee’s estate or legal representatives, as applicable.

 

11 Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
Parties hereto; provided, however, that (a) Grantee shall be deemed to have
accepted, without signature required, the terms and conditions of this Agreement
applicable to future grants, unless notice of objection is made, as described in
Section 1 hereof and (b) nothing herein shall restrict the Committee’s right to
amend this Agreement without the Grantee’s consent and without additional
consideration to the Grantee to the extent necessary to avoid penalties arising
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), or to comply with the requirements of Regulation 6801(d) under the
Income Tax Act (Canada) (the “ITA”), even if those amendments reduce, restrict
or eliminate rights granted under this Agreement before those amendments are
adopted.

 

12 Notice

All notices and other communications hereunder shall be in writing. Any notice,
request, demand, claim or other communication hereunder shall be deemed duly
given if (and then three business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient as set forth below:

If to the Company:

Tim Hortons Inc.

874 Sinclair Road

Oakville, Ontario L6K 2Y1

 

- 4 -



--------------------------------------------------------------------------------

Attn: General Counsel

Fax: (905) 845-1458

If to Grantee:

Name:                     

Address:                     

Tel:                     

Fax:                     

Email:                     

Either party may send any notice or other communication hereunder to the
intended recipient at the address, facsimile number or electronic mail address
set forth above using any other means (including personal delivery, expedited
courier, messenger service, telecopy, telex, ordinary mail or electronic mail),
but no such notice, request, demand, claim or other communication will be deemed
to have been duly given unless and until it actually is received by the intended
recipient. Either party may change the address, facsimile number or electronic
mail address to which notices and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.

 

13 Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

14 Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof and, to the extent applicable, the Code
and ITA.

 

15 Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

 

16 Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.

 

- 5 -



--------------------------------------------------------------------------------

17 Entire Agreement.

This Agreement and the terms and conditions of the Plan, including the
provisions of the 2006 Stock Plan to the extent specifically referred to herein
or directly applicable to the terms hereof, constitute the entire understanding
between the Grantee and the Company and its Subsidiaries, and supersede all
other agreements, whether written or oral, with respect to the Award.

 

18 Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

19 Counterparts.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.

 

TIM HORTONS INC.

By:

 

 

Name:  

 

Title:  

 

GRANTEE By:  

 

Print Name:  

 

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE A

 

Grant Date

 

Cash Value (Cdn.$)

 

# and Type of DSUs*

   Director Residency

 

 

 

 

 

  

 

 

 

 

 

 

  

 

 

 

 

 

 

  

 

 

 

 

 

 

  

 

--------------------------------------------------------------------------------

* Specify Formula DSUs, Voluntary Formula DSUs, Elective DSUs or Discretionary
DSUs.

Notice Regarding Administrative Decisions made by the Committee

 

  •  

The number of DSUs to be awarded will be based on the FMV of the Company’s
common shares on the Toronto Stock Exchange (instead of the New York Stock
Exchange).

 

  •  

The number of DSUs to be awarded (dollar amount divided by FMV) will be based on
the FMV of the first day of the next trading window. In other words, even though
the cash being deferred would have otherwise been payable at the quarterly board
meetings, the DSU grant will only occur on the first day of the next trading
window once the Company’s quarterly earnings release is made public. In
addition, no interest will accrue on the compensation being deferred between the
date of the board meeting and the actual grant date.